DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract of the disclosure is objected to because of minor informalities. Specifically, the abstract currently recites:
“A toner having a toner particle containing a binder resin having a first resin and a second resin, wherein the first resin is a crystalline resin, the second resin is an amorphous resin, the first resin has a first monomer unit, a second monomer unit and a third monomer unit each having specific structure, a content of the first monomer unit and a content of the third monomer unit in the first resin satisfy specific range, and an SP value of the second monomer unit satisfies specific range, the second resin contains at least one of resin selected from the group consisting of a vinyl-based resin and a specific hybrid resin, a cross section of the toner has a domain-matrix structure formed of a matrix including the first resin and domains including the second resin, and a number average diameter of the domains is 0.10 to 2.00 µm.” 
It is recommended that the abstract be amended to include at least the following corrections:
“A toner having a toner particle containing a binder resin having a first resin and a second resin, wherein the first resin is a crystalline resin, the second resin is an amorphous resin, the first resin has a first monomer unit, a second monomer unit and a third monomer unit each having a specific structure, a content of the first monomer unit and a content of the third monomer unit in the first resin satisfy specific ranges, and an SP value of the second monomer unit satisfies a specific range, the second resin contains at least one  resin selected from the group consisting of a vinyl-based resin and a specific hybrid resin, a cross section of the toner has a domain-matrix structure formed of a matrix including the first resin and domains including the second resin, and a number average diameter of the domains is 0.10 to 2.00 µm.” 
Applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the abstract.
Correction is required.  See MPEP § 608.01(b).

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-9, and 11 of copending Application No. 17/118,960 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. Each application claims similar toner compositions that share sufficiently similar materials having sufficiently similar physical properties. 
For instance, the toner compositions of both applications comprise a toner particle containing a binder resin including a crystalline resin as a first resin and an amorphous resin as a second resin, and a domain matrix structure formed of a matrix containing the first resin and domains containing the second resin (claim 1 of both ‘402 and ‘960). 
The first resin of both toner compositions has a first monomer unit represented by the same formula (1), both toner compositions have a content ratio of the first monomer unit in the first resin of from 30.0 mass% to about 100 mass% (30.0 mass% to 100.0 mass% in ‘402, and 30.0 mass% to 99.9 mass% in ‘960), and the number-average diameter of the domains in both toner compositions is from 0.10 to 2.00 µm (claim 1 of ‘402 and claim 3 of ‘960). 
The second resin of both toner compositions contain at least one resin selected from the group consisting of a vinyl-based resin and a hybrid resin in which a vinyl-based resin and a polyester resin are bound to each other (claim 1 of ’402 and claim 9 of ‘960). Also, the acid value of the first and second resins in both toner compositions are nearly identical (first resin: 0.5 mg KOH/g to 30 mg KOH/g in ‘402, and 0.1 mg KOH/g to 30 mg KOH/g in ‘960; second resin: 0.5 mg KOH/g to 30 mg KOH/g in ‘402, and 0.5 mg KOH/g to 40.0 mg KOH/g in ‘960) (claim 3 of ‘402 and claim 1 of ‘960). 
Finally, both toner compositions contain a third resin linked to the second resin (claim 8 of both ‘402 and ‘960) and further comprise a second monomer selected from the same formula (2) or the same formula (3) (claim 1 of ‘402 and claim 11 of ‘960).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

















Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 9,575,426 B2), in view of Onozaki et al. (US 2017/0315463 A1), further in view of Sugimoto et al. (US 2012/0052434 A1), further in view of Fujisaki et al. (US 2016/0246198 A1), and even further in view of Chiba et al. (US 2018/0307149 A1).

Shimano teaches a toner including toner particles that contain a binder resin and a colorant, a sea-island structure including a sea portion composed of a crystalline resin C (corresponding to the first resin of the instant invention), and island portions composed of an amorphous resin A (corresponding to the second resin of the instant invention) (Abstract, Fig. 1 & Fig. 2). The toner may be used as a two-component developer after being mixed with a magnetic carrier (Col. 12, lines 33-34). The crystalline resin C has a melting point Tm (C) or 50 ºC or higher and 110 ºC or lower, which fully encompasses the range cited in instant claim 10. The absolute value of a difference between an SP value of the crystalline resin C (“SP (C)”) and an SP value of the amorphous resin A (“SP (A)”) is preferably 0.3 or more and 1.5 or less (Col. 4, lines 42-46). When a ΔSP (|SP (C) – SP (A)|) is 0.3 or more, the crystalline resin and the amorphous resin are not significantly influenced by each other, and a more definite sea-island structure can be formed. This results in a toner having excellent sharp-melting properties and heat-resistant preservability (Col. 4, lines 46-50). At a ΔSP is 1.5 or less, when the crystalline resin and the amorphous resin are phase-separated in a cooling step, the amorphous resin is not transferred to a surface of the toner, and a structure in which the island portions composed of the amorphous resin are present in the sea portion composed of the crystalline resin is easily formed (Col. 4, lines 50-55). This range is nearly identical to the claimed range recited in instant claim 12. Furthermore, according to Table 2, the SP value of each experimental example of the crystalline resin C (SP (C)) ranged from 8.9 to 9.9, which satisfies meets the claimed range recited in instant claim 12 that the first resin (crystalline resin) has an SP value of 19.0 or less.
The binder resin preferably has a crystalline resin C content of 30% by mass or more and 70% by mass or less (Col. 5, lines 6-7). A content of 30% by mass or more facilitates the control of the sea-island structure and results in a toner having excellent sharp-melting properties (Col. 5, lines 8-10). A content of 70% by mass or less results in the clear formation of islands composed of the amorphous resin, thereby providing an image with excellent strength (Col. 5, lines 10-13). The crystalline resin C is preferably a vinyl-based resin containing a moiety represented by a general formula 1 (a unit derived from a long-chain alkyl acrylate or long-chain alkyl methacrylate) in an amount of 50% 
    PNG
    media_image1.png
    165
    435
    media_image1.png
    Greyscale
by mass or more (Col. 5, lines 40-44):
Figure 1. The moiety contained in the vinyl-based resin of crystalline resin C.

In the general formula 1, R1 represents an alkyl group having 16 to 34 carbon atoms, and R2 represents hydrogen or a methyl group (Col. 5, lines 56-57). Shimano teaches that when the vinyl-based resin contains the unit represented by the general formula 1 above, the main chain does not inhibit the crystallinity of the side chains, thus providing a resin having high crystallinity and excellent strength (Col. 5, lines 60-64). Furthermore, when the number of carbon atoms in the alkyl group of R1 is within the specified range (16 to 34), a polymerization reaction proceeds sufficiently, thus providing a crystalline resin with a high conversion ratio (Col. 5, lines 63-67). As a result, the crystalline resin has excellent durability and charging performance after exposure to a high-temperature, high-humidity environment (Col. 5, line 67 & Col. 6, lines 1-2). Specific examples of the long-chain alkyl acrylate include palmityl acrylate (19 carbon atoms), stearyl acrylate (18 carbon atoms), behenyl acrylate (22 carbon atoms), octacosyl acrylate (31 carbon atoms), and triacontyl acrylate (33 carbon atoms) (Col. 6, lines 2-5). 
	Shimano then teaches that materials that may be used as binder resins for toners may be used as materials for the amorphous resin A. For example, styrene-acrylic-based resins, polyester resins, epoxy resins, and urethan resins may be used (Col. 7, lines 12-17). These resins may be used in combination, be hybridized, and/or be partially modified (Col. 7, lines 17-19). When a styrene-acrylic-based resin is used in the toner, a product prepared by the polymerization of a known radically polymerizable monomer may be used. Specific examples of the radically polymerizable monomer include styrene and its derivatives (which satisfies formula (5) as recited in instant claim 9) (Col. 7, lines 25-26), acrylic acid and methacrylic acid derivatives, such as acrylonitrile and methacrylamide (Col. 7, lines 36-37), and acrylic acid and methacrylic acid (Col. 7, line 38). The radically polymerizable monomers may be used in combination of two or more (Col. 7, lines 39-40). Additionally, to improve the high-temperature offset resistance, a small amount of a polyfunctional monomer (crosslinking agent) may be used for the styrene-acrylic-based resin. As the polyfunctional monomer, a compound having two or more polymerizable double bonds is mainly used, such as divinyl benzene and divinyl naphthalene (Col. 7, lines 40-44). 
Shimano further teaches that in the sea-island structure observed in the cross-sectional observation of the toner, the number-average circle-equivalent diameter based on the area of the island portions is preferably 30 nm (0.03 µm) or more and 500 nm (0.50 µm) or less (Col. 8, lines 60-63). When the diameter is 30 nm or more, the crystalline resin C is less affected by the amorphous resin A, providing a toner having sufficient sharp-melting properties (Col. 8, lines 63-67). When the diameter is 500 nm or less, the crystalline resin C and the amorphous resin A are sufficiently mixed together in a fixation step, thus providing an image with excellent strength (Col. 9, lines 1-4). 
Shimano does not specifically teach ranges for the acid values of the crystalline and amorphous resins, but specific values can be found in the experimental data. According to Table 7, which describes the physical properties of the resins used in the examples, the acid value of the crystalline resin C ranged from 0.0 mgKOH/g to 22.3 mgKOH/g and the acid value of the amorphous resin A ranged from 0.0 mgKOH/g to 29.0 mgKOH/g (Col. 27, lines 13-16), across the experimental examples. In toner 2, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 19.0 mgKOH/g were used in combination (Table 7). Similarly, in toner 4, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 1.2 mgKOH/g were used in combination (Table 7). Therefore, an absolute value of difference in the acid values of the crystalline resin C and the amorphous resin A for toner 2 can be calculated as being | 2.5 – 19.0 | = 16.5, and for toner 4 as being | 2.5 – 1.2 | = 1.3. The acid values for the specified toners fall within the respective ranges required by instant claim 3, and the absolute value of the difference in acid values for the specified toners fall within the range of instant claim 4.
Shimano is silent to teach that the crystalline resin contains a monomer unit represented by formula (5) recited in claim 1, such as a monomer derived from styrene or α-methylstyrene ([0037] of the instant specification), and is therefore silent to teach a content ratio of said monomer. However, Shimano teaches that the crystalline resin C is a side-chain crystalline resin that may include aliphatic and/or aromatic side chains attached to a main chain (Col. 5, lines 27-34). The side-chain structure allows for a reduction in crystallinity due to the effect of the folding of a molecular chain seems to be less likely to occur, providing better sharp-melting properties.
Shimano is also silent to teach the hydroxyl values of the crystalline and amorphous resins. However, Onozaki teaches a toner that contains an amorphous resin (Abstract). The hydroxyl value of the amorphous resin is preferably at least 2 mg KOH/g and not more than 20 mg KOH/g from the standpoint of the low-temperature fixability and stability of the toner ([0068]). The amorphous resin may be selected from known amorphous resins ([0049]), such as homopolymers of styrene or a derivative of styrene, acrylic resins, and methacrylic resins ([0051]). Additionally, Sugimoto teaches a toner containing a graft-modified polymer obtained by grafting an acrylic resin onto a hydrocarbon wax and a crystalline polyester resin (Abstract). The hydroxyl value of the crystalline polymer is preferably 0 mgKOH/g to 50 mgKOH/g for achieving both the desired degree of low temperature fixing ability and favorable charging property of the toner ([0060]).
Shimano teaches that the amorphous resin A preferably has a glass transition temperature of 40 ºC or higher and 80 ºC or lower in order to provide sufficient heat-resistant preferability and excellent low-temperature fixability of the toner (Col. 8, lines 42-45). However, Shimano is silent to teach the softening point of the amorphous resin. Fujisaki teaches a toner that contains a styrene-acrylic copolymer that preferably has a glass transition temperature of 30 ºC to 70 ºC and a softening point temperature of 80 ºC to 170 ºC. Fujisaki further teaches that when the glass transition temperature and the softening point temperature are set in the above ranges, favorable fixability can be obtained ([0145]). 
Shimano also teaches that a release agent may be used, such as low-molecular-weight polyethylene, low-molecular-weight polypropylene, aliphatic hydrocarbon wax, paraffin wax, and Fischer-Tropsch wax (Col. 9, lines 53-58). However, Shimano is silent to teach the peak temperature of maximum endothermic peak of the wax. Chiba teaches a toner than contains a wax (Abstract). Chiba further teaches that as the wax, Fischer-Tropsch wax and aliphatic acid ester wax, whose endothermic peak temperatures fall within a range of 30 ºC to 150 ºC, preferably 50 ºC to 120 ºC as determined from a DSC curve upon heating are particularly preferred from the viewpoint of a balance between the fixing ability and releasing ability of the toner ([0103]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have included a polyfunctional monomer, such as divinyl benzene, to the styrene-acrylic amorphous resin A in order to improve the high-temperature offset resistance. 
It would have also been obvious to utilize a side-chain crystalline resin including an aromatic side chain in, attached to a main chain, since Shimano teaches that styrene acrylic based resins are preferable in view of controlling the acid values and SP values of the resin. 
Additionally, it would have been obvious to use a Fischer-Tropsch wax having an endothermic peak temperature within the range taught by Chiba in view of improving the fixing ability and releasing ability of the toner. 
Furthermore, it would have been obvious to crosslink the crystalline resin C with the amorphous resin A, resulting in the formation of an additional resin, since Shimano teaches that a crosslinking agent may be used for a styrene-acrylic-based resin in order to improve the high-temperature offset resistance of the toner. 
Additionally, it would have been obvious to use an acrylic acid derivative, such as acrylonitrile, as a monomer in the crystalline resin C, since Shimano teaches crystalline acrylic resins that include radically polymerizable monomers as a specific example of the crystalline resin C. Acrylonitrile is represented by formula (2) in the instant claim 1, when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom. 
Finally, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have sought to optimize the hydroxyl values of the crystalline and amorphous resins, the softening point of the amorphous resin, in order to optimize the result effective variables associated therewith.















Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/02/2022